Citation Nr: 1340238	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a heart disease or related disorder, to include hypertension, and if so, whether service connection is warranted.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1981 to November 1981, September 1994 to November 1994, June 1998 to February 1999, and from January 2003 to January 2004.  He had additional periods of reserve duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied entitlement to service connection for a heart disorder, finding that new and material evidence had not been received to reopen the claim. 

In February 2011, the Veteran testified before an Acting Veterans Law Judge who is no longer employed at the Board.  In April 2013, the Veteran testified before the undersigned Acting Veterans Law Judge.  A copy of both transcripts has been associated with the claims file.

Based upon the record, the Board will characterize the issue as entitlement to service connection for a heart disease or related disorder, to include hypertension.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for a heart disease or related disorder, to include hypertension, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service connection for a heart condition (claimed as irregular heartbeat) was denied by the RO in a December 2005 rating decision.  The Veteran did not appeal the decision.  

2.  Additional evidence received since the December 2005 rating decision includes relevant official service department records not previously considered.


CONCLUSION OF LAW

The criteria for reconsideration of the claim for service connection for a heart disease or related disorder, to include hypertension, are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  As will be shown more fully below, the receipt of service treatment records since the last final denial in December 2005 warrants the reconsideration of the claim for a heart disease or related disorder, to include hypertension.  Therefore, further discussion as to the adequacy of VCAA notice with respect to the issue of whether new and material evidence has been submitted to reopen the service connection claim for a heart disease or related disorder, to include hypertension, is not necessary.  However, it is reiterated that additional development needed prior to a decision on the reconsidered claim for service connection for a heart disease or related disorder, to include hypertension, on the merits (de novo), is addressed in the REMAND section below.

II.  Petition to Reopen

A.  Law

In December 2005, the RO denied a claim of service connection for a heart disorder on the basis that there was no diagnosed heart condition for which service connection can be granted and that there was no evidence that a preexisting irregular heartbeat permanently worsened as a result of service.  The Veteran did not pursue an appeal of that denial. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2012).  Consequently, VA would ordinarily require the receipt of new and material evidence to reopen the previously denied claim. 38 C.F.R. § 3.156. 

The Board notes that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first adjudicated the claim, VA will reconsider the claim notwithstanding the provisions of 38 C.F.R. § 3.156(a).  Such records include: (i) service records that are related to a claimed in- service event, injury or disease; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. 38 C.F.R. § 3.156(c)(1)(i)-(iii).

B. Analysis

A November 2005 Formal Finding of Unavailability indicated that at that time the Veteran's complete service records were unavailable.  At the time of the December 2005 decision, the record contained treatment records from the Veteran's private physician, which included a hospital record from active duty service.  Since the December 2005 RO decision, VA treatment and examination reports, lay statements from the Veteran, and testimony given by the Veteran at the 2011 and 2013 Travel Board hearings have been incorporated into the claims file.  More importantly, evidence associated with the claims folder includes the Veteran's personnel records and additional service treatment and laboratory records indicating that the Veteran experienced chest pain during his last period of service. (See May 2003 laboratory studies and January 2004 Post-deployment health assessment.)

Here there is no question that the 2003 and 2004 service treatment records noting complaints of chest pain and diagnoses and treatment of hypertension and arrhythmia as well as the 2003 in-service laboratory findings fall within the category of service records that are related to the claimed in-service injury, event, or disease, and were in existence since the Veteran first sought service connection for a heart disorder.  Accordingly, because the new evidence includes relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered. 38 C.F.R. § 3.156(c). 

The Board notes that it is unclear whether the RO has reconsidered the merits of the Veteran's claim of service connection for a heart disorder.  In a May 2009 statement of the case (SOC), the RO stated that service connection for ventricular contractions was not established because there was no medical evidence showing a current disability.  According to an October 2010 supplemental SOC (SSOC), the RO stated that there is no medical evidence of record which shows the Veteran has a current clinical diagnosis of a heart disease.  However, in a September 2012 SSOC, the RO stated that new and material evidence had not been received to reopen a claim for service connection for a heart disorder.  Regardless, however, of whether the RO has considered the merits of the Veteran's service connection claim in the first instance, as will be discussed in greater detail below, the Board finds that a remand of the matter is warranted for further development and readjudication of the claim de novo.




ORDER

Relevant service department records having been submitted, the claim of entitlement for service connection for a heart disease or related disorder, to include hypertension, will be reconsidered.  To that extent, the appeal is granted.


REMAND

I.  Service Treatment Records

Although some service treatment records are currently on file, prior attempts to get service treatment records from the Veteran's unit have previously been unsuccessful The Veteran claims additional service treatment records are outstanding.  The Board also acknowledges that, in cases where the Veteran's service treatment records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  According to a statement received in October 2012, the Veteran requested that medical records from Camp Demi from 1998 be retrieved.  Additionally, the Veteran reported that he was treated at Landstuhl Regional Medical Center (RMC) for two weeks.  Records dated on May 21st , 23rd , and 24th of 2003 from Landstuhl RMC are associated with the claims file.  The date discharged is reported as "pending."  The RO previously, unsuccessfully, requested records form the 416th Civil Affairs BDE in Norristown, Pennsylvania.  The Veteran's DD Form 214 copies also indicate that he was transferred to the 358th CA BDE in Norristown, Pennsylvania and the 443rd CA BN in Warwick, Rhode Island.  Thus, service records should be requested on remand from Camp Demi from 1998, Landstuhl RMC, and the above noted units.

II.  VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  

The Board observes that the Veteran's service treatment records do not include an enlistment examination report for the period of active duty from January 2003 to January 2004.  Where the enlistment examination report is missing, the presumption of soundness attaches. See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  Thus, the Board finds that the presumption of soundness attaches in this case. 38 U.S.C.A. § 1111. 

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the Veteran's disorder preexisted service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The Board notes that there is medical evidence indicating that the Veteran's heart arrhythmia and hypertension preexisted the Veteran's most recent period of active service.  The medical evidence shows that in February 2000, the Veteran was noted to have ventricular ectopy and a history of borderline hypertension.  Prior to the last period of active duty, a February 2000 echocardiogram includes major findings of dilated left atrium and mitral regurgitation with a specific finding of normal left ventricle wall thickness.  Electrocardiograms in 2000 show premature ventricular contractions. (See ECGs dated January 19, 2000 and February 9, 2000).  Private treatment records dated in September 2001 also show that the Veteran was treated with Sectral for control of his ectopy and blood pressure.  Thus, there is evidence of the existence of a heart murmur and hypertension prior to the Veteran's most recent period of active duty beginning in January 2003.  Nonetheless, the Veteran denied having any medical problems according to a pre-deployment health assessment completed on January 24, 2003.

The Board must, therefore, determine whether there is clear and unmistakable evidence that the Veteran's heart disorder, to include hypertension preexisted service, and if so, whether any preexisting heart disorder, to include hypertension, was aggravated during service.  

Service treatment reports include a May 2003 narrative summary from his in-service hospital visit which reflects a diagnosis of noncardiac chest pain.  Cardiac catheterization was performed at that time.  A May 2003 Echo results summary includes findings of normal systolic and diastolic function and mild mitral regurgitation.  The left ventricle ejection fraction was 60 to 65%.  According to the Post-deployment health assessment, dated in January 2004, the Veteran indicated he had experienced chest pain requiring him to spend one or more nights in the hospital during this deployment.  

Subsequent post-service treatment records reflect varying heart-related findings.  Specifically, records from the Veteran's private physician indicate that an acebutolol prescription was increased from once a day to twice a day after the Veteran's last period of active duty.  In April 2010, the Veteran was afforded a VA examination.  The physician concluded that the Veteran has benign premature ventricular contractions, but does not have a structural heart disease.  The VA physician was not asked and did not comment on whether any period of active duty permanently worsened the Veteran's heart arrhythmia or hypertension.  Consequently, the opinion provided is not sufficient to determine whether the Veteran's heart arrhythmia and/or hypertension was or was not aggravated during his period of active service.  In addition, a February 2012 echocardiography report shows that the Veteran has mild left ventricular hypertrophy with mild diastolic dysfunction.  The Veteran's blood pressure has fluctuated prior to and since his most recent period of service.

Given that the Veteran has a heart arrhythmia and hypertension that was noted prior to his period of service beginning in 2003; and given that the evidence reflects an increase in medication and difference in echocardiography report since separation, the Board concludes that this matter must be remanded in order to afford the Veteran a VA examination to determine the exact nature of any current heart disease or related disorder found and to determine whether there is clear and unmistakable evidence that the Veteran's heart disorder, to include hypertension preexisted service, and if so, whether there is clear and unmistakable evidence that any preexisting heart disorder, to include hypertension, was not aggravated by active service.  

In addition, the 2010 VA examiner did not provide an opinion as to whether the onset of the Veteran's disorders was otherwise directly related to his military service.  The April 2010 examiner opined that any current VPC's (ventricular premature contractions) are a continuation of the VPC's noted within a year of separation from service on February 15, 1999.  However, there is no opinion regarding whether or not the Veteran's current arrhythmia and/or hypertension are otherwise directly related to his service.  Therefore, the Board finds that, on remand, an opinion is also necessary regarding whether any current heart disease or related disorder is related to his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should request from the appropriate sources any outstanding service treatment records or sick reports, including for the period from June 1998 to February 1999 spent in Camp Demi, Bosnia, all available inpatient hospitalization records from the Landstuhl Regional Medical Center (RMC), Germany, any available records from the 358th CA BDE in Norristown, Pennsylvania and the 443rd CA BN in Warwick, Rhode Island.  

All efforts must be documented and associated with the file.  Any negative replies must be in writing and the Veteran notified in accordance with 38 C.F.R. § 3.159.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the precise nature of any current heart disease or related disorder, to include arrhythmias and hypertension.  The claims file, including a copy of this REMAND, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted and the results reviewed before the final opinion, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

(i)  The examiner is requested to identify the Veteran's heart related disorder(s) and determine whether any such disorder(s) clearly and unmistakably preexisted any period of the Veteran's military service.  In answering this question, the examiner should specifically note and discuss the arrhythmia and hypertension noted in private treatment records prior to the period of active duty beginning in January 2003.

(ii)  For each diagnosed heart related disorder, the examiner should state whether that disorder pre-existed the Veteran's entrance to any of the Veteran's periods of active duty service.  If so, the examiner should determine whether that disorder permanently increased in severity during any of the Veteran's periods of service.  If the examiner determines that such an increase did occur, he/she must state whether it was due to the natural progression of the disease or, if not, due to aggravation of the disorder by service. 

(iii)  For any currently diagnosed heart disorder(s) which was not preexisting, the examiner must determine whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such disorder was caused by, incurred in, or is etiologically related to the Veteran's active duty service. 

A complete rationale for each opinion offered must be included, and an explanation of the principles involved would be of considerable assistance.  That rationale should include an explanation of the extent to which each opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran. 

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state the reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology. 

3.  Thereafter, review the claims folder and ensure that the foregoing development action as well as any other development that may be in order, have been conducted and completed in full.  Review the examination and opinion to ensure that they are in complete compliance with the directives of this REMAND (to include ensuring that the questions have been adequately answered).  If the report is deficient in any  manner, implement corrective procedures at once.  

4.  Then, the RO should adjudicate the claim on the merits. If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


